Order entered May 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00696-CR

                          GUSTAVO RENE CASTILLO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-58463-Y

                                           ORDER
       On April 10, 2013, this Court ordered the Dallas County District Clerk to file, within

fifteen days, a supplemental record containing the Criminal Court Fee Docket Sheet for this case.

To date, we have not received the supplemental record, nor have we had any correspondence

from the Dallas County District Clerk regarding the status of the supplemental record.

       According, we ORDER the Dallas County Clerk to file, within TEN DAYS of the date

of this order, a supplemental record containing the Criminal Court Fee Docket sheet for this case.

If the supplemental record is not filed within the time specified, the Court will utilize the

available remedies to obtain the supplemental clerk’s record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Gary Fitzsimmons,
Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal Records

Division; and to counsel for all parties.




                                               /s/    DAVID EVANS
                                                      JUSTICE